Citation Nr: 1737070	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-42 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Veteran served honorably in the Marine Corps from April 1968 to February 1970, and in the Army from November 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In an April 2016 statement, the Veteran's representative requested consideration of entitlement to TDIU.  In June 2016, the Board found that TDIU was raised and remanded the issue for notice and development.  After following the Board's remand directives, the RO issued the September 2016 rating decision that gave rise to the current appeal.  Thus, the record reflects substantial compliance with the remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (citing Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The matter has now returned to the Board.


FINDING OF FACT

The Veteran failed to submit within one year a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, which would have provided critical information to adjudicate the TDIU issue. 


CONCLUSION OF LAW

The issue of entitlement to TDIU is considered abandoned, as is this appeal.  38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. § 3.158 (2016). 





REASONS AND BASES FOR FINDING AND CONCLUSION

The VA made reasonable efforts to fulfill its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  On June 12, 2016, the Veteran was provided with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability. The letter was sent prior to the initial RO decision in this matter, addressed all the VCAA notice requirements, and informed the Veteran of what evidence was required to substantiate his claim , as well as VA's respective duties for obtaining evidence.  The Veteran has not alleged insufficient notice.  Under these circumstances, the Board finds that adequate notice was provided. 

Additionally, the Board reasonably satisfied its duty to assist.  While the VCAA requires VA to assist veterans in substantiating their claims, the duty to assist is not a one-way street.  Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  Appellants are required to cooperate and assist the VA in developing evidence to substantiate their claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Hayes, 5 Vet. App. at 688.  Ultimately, "[the] claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary."  38 U.S.C.A. § 5107(a).  Here, a substantially complete VA Form 21-8940 was required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities, as well as employment and educational history.  VA Adjudication Manual M21-1 IV.ii.2.F.2.b.  Under the VA Adjudication Manual, when this form is not submitted, the issue of TDIU will be denied.  M21-1 IV.ii.2.F.4.k, Reasons for Denying IU Claims (stating that TDIU will be denied if the facts demonstrate that the Veteran has failed to cooperate with development, such as failing to return a completed VA Form 21-8940 when requested).  

More importantly, a VA regulation provides that when evidence requested in connection with an increased rating claim is not furnished within one year after the date of request, the claim is considered abandoned.  38 C.F.R. § 3.158(a).  A TDIU claim is a form of increased rating claim; because the requested information was not provided within one year of the date of the request, the claim is considered abandoned.  See id.; Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

Abandonment cannot be set aside or waived on grounds of alleged ignorance of regulatory requirements.  Jernigan v. Shinseki, 25 Vet. App. 220, 231 (2012).  Everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Id. (citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947)).  Thus, VA regulations are "binding on all who seek to come within [its] sphere, regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from such ignorance."  Id. (internal quotations omitted).  In this case, VA made reasonable efforts to obtain the necessary information and strongly encouraged the Veteran to submit the information as soon as possible.  The Veteran failed to provide it.  The Board finds the Veteran failed to cooperate and assist the VA in the development of his claim, and considers his claim abandoned.  Accordingly, this appeal is dismissed.  38 U.S.C.A. § 7105(d)(5). The Veteran is free to submit a claim to reopen the issue of entitlement to TDIU benefits.  


ORDER

Entitlement to TDIU is dismissed. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


